

Exhibit 10.1




INSULET CORPORATION
EMPLOYEE STOCK PURCHASE PLAN


(Amended and Restated February 27, 2019)






The purpose of the Insulet Corporation Employee Stock Purchase Plan (“the Plan”)
is to provide eligible employees of the Company and each Designated Subsidiary
(as defined in Section 11) with opportunities to purchase shares of the
Company’s common stock, par value $.001 per share (the “Common Stock”). 880,000
shares of Common Stock in the aggregate have been approved and reserved for this
purpose. The Plan includes two components: a 423 Component and a Non-423
Component. The Company intends (but makes no undertaking or representation to
maintain) the 423 Component to qualify as an employee stock purchase plan under
Code Section 423. The provisions of the 423 Component, accordingly, will be
construed in a manner that is consistent with the requirements of Code Section
423. In addition, the Plan authorizes grants of options to purchase shares of
Common Stock (“Options”) under the Non-423 Component that do not meet the
requirements of an employee stock purchase plan. Except as otherwise provided in
the Plan or determined by the Board, the Non-423 Component will operate and be
administered in the same manner as the 423 Component.
1. Administration.
(a) General; Delegation of Authority. The Board has delegated its full authority
under the Plan to the Committee, which shall serve as the administrator
hereunder. The Committee will have, in connection with the administration of the
Plan, the powers theretofore possessed by the Board that have been delegated to
the Committee, including the power to delegate to a subcommittee any of the
administrative powers the Committee is authorized to exercise, subject, however,
to such resolutions, not inconsistent with the provisions of the Plan, as may be
adopted from time to time by the Board. Further, to the extent not prohibited by
Applicable Law, the Board or Committee may, from time to time, delegate some or
all of its authority under the Plan to senior officers or other persons or
groups of persons as it deems necessary, appropriate, or advisable under
conditions or limitations that it may set at or after the time of the
delegation. The Board, the Committee or their authorized delegatees are
hereinafter referred to as the “Administrator”. Notwithstanding any such
delegation of authority, the Board may itself take any action under the Plan in
its discretion at any time, and any reference in this Plan document to the
rights and obligations of the Administrator shall be construed to apply equally
to the Board.
(b)     Administrator Powers. The Administrator has authority at any time to:
(i) adopt, alter and repeal such rules, guidelines and practices for the
administration of the Plan and for its own acts and proceedings as it shall deem
advisable; (ii) designate from time to time which Subsidiaries will be eligible
to participate in the Plan under the 423 Component or which Subsidiaries will be
eligible to participate in the Plan under the





--------------------------------------------------------------------------------




Non-423 Component, which Subsidiaries may be excluded from participation in the
Plan, and which Designated Subsidiaries will participate in each separate
Offering (to the extent that the Company makes separate Offerings) ; (iii)
construe and interpret the terms and provisions of the Plan and Options granted
under the Plan; (iv) make all determinations it deems advisable for the
administration of the Plan; (v) decide all disputes arising in connection with
the Plan; (vi) designate separate Offerings under the Plan; (vii) adopt such
rules, procedures and sub-plans relating to the operation and administration of
the Plan as are necessary or appropriate under applicable local laws,
regulations and procedures to permit or facilitate participation in the Plan by
Employees who are foreign nationals or employed or located outside the United
States. Without limiting the generality of, but consistent with, the foregoing,
the Administrator specifically is authorized to adopt rules, procedures, and
sub-plans, which, if applicable to a Designated Subsidiaries under the Non-423
Component of the Plan, do not have to comply with the requirements of Code
Section 423, regarding, without limitation, eligibility to participate in the
Plan, the definition of eligible Compensation, the handling and making of
contributions, establishment of bank or trust accounts to hold contributions,
payment of interest, conversion of local currency, obligations to pay payroll
tax, determination of beneficiary designation requirements, withholding
procedures and handling of share issuances, any of which may vary according to
applicable requirements, and (viii) otherwise supervise the administration of
the Plan. All interpretations and decisions of the Administrator shall be
binding on all persons, including the Company and the Participants. No member of
the Board or individual exercising administrative authority with respect to the
Plan shall be liable for any action or determination made in good faith with
respect to the Plan or any option granted hereunder.
2. Offerings. The Company will make one or more offerings to eligible employees
to purchase Common Stock under the Plan (“Offerings”). Unless otherwise
determined by the Administrator, an Offering will begin on the first business
day occurring on or after each December 1 and June 1 (each an “Offering Date”)
and will end on the last business day occurring on or before the following May
31 and November 30 (each an “Exercise Date”). The Administrator may, in its
discretion, designate a different period for any Offering, provided that no
Offering shall exceed six months in duration or overlap any other Offering. For
purposes of the Plan, the Administrator may also designate separate Offerings
under the Plan (the terms of which need not be identical) in which employees of
one or more Designated Subsidiary(ies) will participate, even if the dates of
the applicable Offerings are identical and the provisions of the Plan will
separately apply to each Offering. To the extent permitted by U.S. Treasury
Regulation Section 1.423-2(a)(1), the terms of each Offering need not be
identical provided that the terms of the Plan and an Offering together satisfy
U.S. Treasury Regulation Section 1.423-2(a)(2) and (a)(3).
3. Eligibility. All individuals classified as employees on the payroll records
of the Company and each Designated Subsidiary are eligible to participate in any
one or more of the Offerings under the Plan, provided





--------------------------------------------------------------------------------




that they are employed by the Company on the date that is 20 business days
before the first day of the applicable Offering (the “Offering Date”) and, as of
the Offering Date, they are customarily employed by the Company or a Designated
Subsidiary for at least 20 hours a week. Notwithstanding any other provision
herein, individuals who are not contemporaneously classified as employees of the
Company or a Designated Subsidiary for purposes of the Company’s or applicable
Designated Subsidiary’s payroll system are not considered to be eligible
employees of the Company or any Designated Subsidiary and shall not be eligible
to participate in the Plan. In the event any such individuals are reclassified
as employees of the Company or a Designated Subsidiary for any purpose,
including, without limitation, common law or statutory employees, by any action
of any third party, including, without limitation, any government agency, or as
a result of any private lawsuit, action or administrative proceeding, such
individuals shall, notwithstanding such reclassification, remain ineligible for
participation. Notwithstanding the foregoing, the exclusive means for
individuals who are not contemporaneously classified as employees of the Company
or a Designated Subsidiary on the Company’s or Designated Subsidiary’s payroll
system to become eligible to participate in this Plan is through an amendment to
this Plan, duly executed by the Company, which specifically renders such
individuals eligible to participate herein. Further, notwithstanding any other
provision herein, in the case of an Offering under the Non-423 Component, an
eligible employee (or group of eligible employees) may be excluded from
participation in the Plan or an Offering if the Administrator has determined, in
its sole discretion, that participation of such eligible employee(s) is not
advisable or practical for any reason.
4. Participation.
(a)     Participants. An eligible employee who is not a Participant on any
Offering Date may participate in such Offering by submitting an enrollment form
to such employee’s appropriate payroll location, or by such other means as the
Company may designate from time to time, at least 15 business days before the
Offering Date (or by such other deadline as shall be established by the
Administrator for the Offering).
(b)     Enrollment. The enrollment form will (i) state the amount to be deducted
from an eligible employee’s Compensation (as defined in Section 11) per pay
period, (ii) authorize the purchase of Common Stock in each Offering in
accordance with the terms of the Plan and (iii) specify the exact name or names
in which shares of Common Stock purchased for such individual are to be issued
pursuant to Section 10. An employee who does not enroll in accordance with these
procedures will be deemed to have waived the right to participate. Unless a
Participant files a new enrollment form during the enrollment period described
in Section 4(a) above or withdraws from the Plan, such Participant’s deductions
and purchases will continue at the same amount of Compensation for future
Offerings, provided he or she remains eligible.
(c)     Notwithstanding the foregoing, participation in the Plan will neither be
permitted nor be denied contrary to the requirements of the Code.





--------------------------------------------------------------------------------




5. Employee Contributions. Each eligible employee may authorize payroll
deductions at a minimum of one percent (1%) and up to a maximum of ten percent
(10%) of such employee’s Compensation for each pay period. Each Participant’s
contributions will be credited to a bookkeeping account for such Participant
under the Plan and will be deposited with the general funds of the Company
unless otherwise required under Applicable Laws. No interest will accrue or be
paid on payroll deductions.
6. Deduction Changes. A Participant may not increase or decrease a payroll
deduction during any Offering, but may increase or decrease a payroll deduction
with respect to the next Offering (subject to the limitations of Section 5) by
filing a new enrollment form at least 15 business days before the next Offering
Date (or by such other deadline as shall be established by the Administrator for
the Offering). The Administrator may, in advance of any Offering, establish
rules permitting a Participant to increase, decrease or terminate a payroll
deduction during an Offering.
7. Withdrawal. A Participant may withdraw from participation in the Plan by
delivering a written notice of withdrawal to such Participant’s appropriate
payroll location, or by such other means as the Company may designate from time
to time,. The Participant’s withdrawal will be effective as of the next business
day. Following a Participant’s withdrawal, the Company will refund to the
Participant such individual’s entire account balance under the Plan (after
payment for any Common Stock purchased before the effective date of withdrawal)
as soon as administratively practicable. Partial withdrawals are not permitted.
Such an employee may not begin participation again during the remainder of the
Offering, but may enroll in a subsequent Offering in accordance with Section 4.
8. Grant of Options. On each Offering Date, the Company will grant to each
eligible employee who is then a Participant in the Plan an Option to purchase
shares of Common Stock on the last day of such Offering, at the Option Price
hereinafter provided for, the lowest of (a) a number of shares of Common Stock
determined by dividing such Participant’s accumulated payroll deductions on such
Exercise Date by the Option Price (as defined herein), (b) 800 shares of Common
Stock, or (c) such other lesser maximum number of shares as shall have been
established by the Administrator in advance of the Offering; provided, however,
that such Option shall be subject to the limitations set forth below. Each
Participant’s Option shall be exercisable only to the extent of such
Participant’s accumulated payroll deductions on the Exercise Date. Unless
otherwise determined by the Administrator, the Option Price will be eighty-five
percent (85%) of the lower of (i) the Fair Market Value of the Common Stock on
the applicable Offering Date or (ii) the Fair Market Value of the Common Stock
on the Exercise Date.
Notwithstanding the foregoing, no Participant may be granted an Option hereunder
if such Participant, immediately after the Option was granted, would be treated
as owning stock possessing five percent (5%) or more of the total combined
voting power or value of all classes of stock of the Company or any Parent or





--------------------------------------------------------------------------------




Subsidiary (as defined in Section 11). For purposes of the preceding sentence,
the attribution rules of Code Section 424(d) shall apply in determining the
stock ownership of a Participant, and all stock which the Participant has a
contractual right to purchase shall be treated as stock owned by the
Participant. In addition, no Participant may be granted an Option which permits
such Participant rights to purchase stock under the Plan, and any other employee
stock purchase plan of the Company and its Parents and Subsidiaries, to accrue
at a rate which exceeds $25,000 of the fair market value of such stock
(determined on the Offering Date) for each calendar year in which the Option is
outstanding at any time. The purpose of the limitation in the preceding sentence
is to comply with Code Section 423(b)(8) and shall be applied taking Options
into account in the order in which they were granted.
9. Exercise of Option and Purchase of Shares. Each employee who continues to be
a Participant in the Plan on the Exercise Date shall be deemed to have exercised
such Participant’s Option on such date and shall acquire from the Company such
number of whole shares of Common Stock reserved for the purpose of the Plan as
such Participant’s accumulated payroll deductions on such date will purchase at
the Option Price, subject to any other limitations contained in the Plan. Any
amount remaining in a Participant’s account at the end of an Offering solely by
reason of the inability to purchase a fractional share will be carried forward
to the next Offering; any other balance remaining in a Participant’s account at
the end of an Offering will be refunded to the Participant as soon as
administratively practicable.
10. Issuance of Certificates. Certificates representing shares of Common Stock
purchased under the Plan may be issued only in the name of the employee, in the
name of the employee and another person of legal age as joint tenants with
rights of survivorship, or in the name of a broker authorized by the employee to
be such individuals’ nominee for such purpose. Notwithstanding any other
provision of this Plan, unless otherwise determined by the Administrator or
required by Applicable Laws, rules or regulations, the Company shall not deliver
to any Participant's certificates evidencing shares of Common Stock purchased
under the Plan and instead the shares of Common Stock shall be recorded in the
books of the Company (or as applicable, its transfer agent or stock plan
administrator).
11. Definitions.
(a)     “423 Component” means the part of the Plan, which excludes the Non-423
Component, pursuant to which Options that satisfy the requirements for an
employee stock purchase plan under Section 423 of the Code may be granted to
eligible employees.
(b)     “Applicable Laws” means requirements related to the administration of
equity-based awards and the related issuance of shares of Common Stock under
U.S. state corporate laws, U.S. federal and state and non-U.S. securities laws,
any securities exchange or quotation system on which the shares of Common





--------------------------------------------------------------------------------




Stock are listed or quoted and the applicable laws of any non-U.S. country or
jurisdiction where the Options are or will be granted under this Plan.
(c) “Board” means the Company’s Board of Directors.
(d) “Code” means the Internal Revenue Code of 1986, as amended.
(e)     “Committee” means the Compensation Committee of the Company’s Board of
Directors.
(f) “Company” means Insulet Corporation.
(g)     “Compensation” means the amount of base pay, prior to salary reduction
pursuant to Code Sections 125, 132(f) or 401(k), but excluding overtime,
commissions, incentive or bonus awards, allowances and reimbursements for
expenses such as relocation allowances or travel expenses, income or gains on
the exercise of Company stock options, and similar items.
(h)     “Designated Subsidiary” means any present or future Subsidiary (as
defined below) that has been designated by the Administrator to participate in
the Plan. The Administrator may so designate any Subsidiary, or revoke any such
designation, at any time and from time to time.
(i)     “Fair Market Value of the Common Stock” on any given date means the fair
market value of the Common Stock determined in good faith by the Administrator;
provided, however, that if the Common Stock is admitted to quotation on the
National Association of Securities Dealers Automated Quotation System
(“NASDAQ”), NASDAQ Global Market or another national securities exchange, the
determination shall be made by reference to the closing price on such securities
exchange. If there is no closing price for such date, the determination shall be
made by reference to the last date preceding such date for which there is a
closing price.
(j)     “Non-423 Component” means the part of the Plan, which excludes the 423
Component, pursuant to which Options that are not intended to satisfy the
requirements for an employee stock purchase plan under Code Section 423 may be
granted to eligible employees.
(k)     “Parent” means a “parent corporation” with respect to the Company, as
defined in Code Section 424(e).
(l)     “Participant” means an individual who is eligible as determined in
Section 3 and who has complied with the provisions of Section 4.
(m)     “Subsidiary” means a “subsidiary corporation” with respect to the
Company, as defined in Code Section 424(f).
12. Rights on Transfer or Termination of Employment. If a Participant’s
employment terminates for any reason before the Exercise Date for any Offering,
no payroll deduction will be taken from any pay due and owing to the Participant
and the balance in the Participant’s account will be paid to such Participant
or, in the case of such Participant’s death, to such Participant’s designated
beneficiary, as if such Participant had





--------------------------------------------------------------------------------




withdrawn from the Plan under Section 7. An employee will be deemed to have
terminated employment, for this purpose, if the corporation that employs such
employee, having been a Designated Subsidiary, ceases to be a Subsidiary, or if
the employee is transferred to any corporation other than the Company or a
Designated Subsidiary. Provided, however, if a Participant transfers from an
Offering under the 423 Component to an Offering under the Non-423 Component, the
exercise of the Participant’s Option will be qualified under the 423 Component
only to the extent such exercise complies with Code Section 423. If a
Participant transfers from an Offering under the Non-423 Component to an
Offering under the 423 Component, the exercise of the Option will remain
non-qualified under the Non-423 Component. An employee will not be deemed to
have terminated employment for this purpose if the employee is on an approved
leave of absence for military service or sickness or for any other purpose
approved by the Company, if the employee’s right to reemployment is guaranteed
either by a statute or by contract or under the policy pursuant to which the
leave of absence was granted or if the Administrator otherwise provides in
writing.
13. Special Rules. Notwithstanding anything herein to the contrary, the
Administrator may adopt special rules applicable to the employees of a
particular Designated Subsidiary whenever the Administrator determines that such
rules are necessary or appropriate for the implementation of the Plan in a
jurisdiction where such Designated Subsidiary has employees; provided that such
rules are consistent with the requirements of Code Section 423(b) if the
Designated Subsidiary is participating in the 423 Component of the Plan. Such
special rules may include (by way of example, but not by way of limitation) the
establishment of a method for employees of a given Designated Subsidiary to fund
the purchase of shares other than by payroll deduction, if the payroll deduction
method is prohibited by Applicable Laws or is otherwise impracticable. Any
special rules established pursuant to this Section 13 shall, to the extent
possible, result in the employees subject to such rules having substantially the
same rights as other Participants in the Plan if such Offering is under the 423
Component of the Plan.
14. Optionees Not Stockholders. Neither the granting of an Option to a
Participant nor the deductions from such Participant’s pay shall constitute such
Participant a holder of the shares of Common Stock covered by an Option under
the Plan until such shares have been purchased by and issued to such
Participant.
15. Rights Not Transferable. Rights under the Plan are not transferable by a
Participant other than by will or the laws of descent and distribution, and are
exercisable during the Participant’s lifetime only by the Participant.
16. Application of Funds. All funds received or held by the Company under the
Plan may be combined with other corporate funds and may be used for any
corporate purpose.
17. Adjustment in Case of Changes Affecting Common Stock. In the event of a
subdivision of outstanding shares of Common Stock, the payment of a dividend in
Common Stock or any other change affecting the





--------------------------------------------------------------------------------




Common Stock, the number of shares approved for the Plan and the share
limitation set forth in Section 8 shall be equitably or proportionately adjusted
to give proper effect to such event.
18. Amendment of the Plan. The Board may at any time and from time to time amend
the Plan in any respect, except that without the approval within 12 months of
such Board action by the stockholders, no amendment shall be made increasing the
number of shares approved for the Plan or making any other change that would
require stockholder approval in order for the Plan, as amended, to qualify as an
“employee stock purchase plan” under Code Section 423(b).
19. Insufficient Shares. If the total number of shares of Common Stock that
would otherwise be purchased on any Exercise Date plus the number of shares
purchased under previous Offerings under the Plan exceeds the maximum number of
shares issuable under the Plan, the shares then available shall be apportioned
among Participants in proportion to the amount of payroll deductions accumulated
on behalf of each Participant that would otherwise be used to purchase Common
Stock on such Exercise Date.
20. Termination of the Plan. The Plan may be terminated at any time by the
Board. Upon termination of the Plan, all amounts in the accounts of Participants
shall be promptly refunded.
21. Governmental Regulations. No Option may be exercised to any extent unless
the shares of Common Stock to be issued upon such exercise under the Plan are
covered by an effective registration statement pursuant to the U.S. Securities
Act of 1933, as amended and the Plan is in material compliance with all
applicable U.S. federal and state, foreign and other securities, exchange
control and other laws applicable to the Plan. If on an Exercise Date the shares
of Common Stock are not so registered or the Plan is not in such compliance, no
Option will be exercised on such Exercise Date, and the Exercise Date will be
delayed until the shares of Common Stock are subject to such an effective
registration statement and the Plan is in material compliance, except that the
Exercise Date will in no event be more than 6 months from the Offering Date. If,
on the Exercise Date, as delayed to the maximum extent permissible, the shares
of Common Stock are not registered and the Plan is not in material compliance
with Applicable Law, as determined by the Company in its sole discretion, no
Option will be exercised and all accumulated but unused contributions will be
distributed as soon as practicable to the Participants without interest, unless
the payment of interest is required by applicable law.
22. Governing Law. This Plan and all Options and actions taken thereunder shall
be governed by, and construed in accordance with, the laws of the State of
Delaware, applied without regard to conflict of law principles.
23. Issuance of Shares. Shares may be issued upon exercise of an Option from
authorized but unissued Common Stock, from shares held in the treasury of the
Company, or from any other proper source.





--------------------------------------------------------------------------------




24. Tax Withholding. The Participant will make adequate provision to satisfy any
withholding obligations with respect to income tax, social insurance, payroll
tax, fringe benefit tax, payment on account or other tax-related items arising
in relation to a Participant’s participation in the Plan and legally applicable
to a Participant (“Tax-Related Items”), of the Company and/or the applicable
Designated Subsidiary which arise with respect to Participant’s participation in
the Plan or upon the disposition of the shares of the Common Stock. The Company
and/or the Designated Subsidiary may, but will not be obligated to, withhold
from the Participant’s Compensation or any other payments due the Participant
the amount necessary to meet such withholding obligations, withholding a
sufficient whole number of shares of Common Stock issued following exercise
having an aggregate value sufficient to pay the Tax-Related Items or withhold
from the proceeds of the sale of shares of Common Stock, either through a
voluntary sale or a mandatory sale arranged by the Company or any other method
of withholding that the Company and/or the Designated Subsidiary deems
appropriate. The Company and/or the Designated Subsidiary will have the right to
take such other action as may be necessary in the opinion of the Company or a
Designated Subsidiary to satisfy withholding and/or reporting obligations for
such Tax-Related Items. The Company shall not be required to issue any shares of
Common Stock under the Plan until such obligations are satisfied.
25. Notification Upon Sale of Shares. Each Participant agrees, by entering the
Plan, to give the Company prompt notice of any disposition of shares purchased
under the Plan where such disposition occurs within two years after the date of
grant of the Option pursuant to which such shares were purchased.
26. Effective Date and Term. The Plan became effective on May 14, 2007, and
shall continue in effect until the date on which all of the shares of Common
Stock authorized for issuance under the Plan have been issued, unless earlier
terminated by the Board.


____________________________________________________________________________________________________





--------------------------------------------------------------------------------






DATE PLAN APPROVED BY BOARD OF DIRECTORS: April 27, 2007
DATE PLAN APPROVED BY STOCKHOLDERS: April 27, 2007


EFFECTIVE DATE OF PLAN: May 14, 2007


DATE FIRST AMENDMENT TO PLAN APPROVED BY BOARD OF DIRECTORS: May 5,


2010


DATE ADDITIONAL DESIGNATED SUBSIDIARIES APPROVED BY BOARD OF


DIRECTORS: November 21, 2011


DATE SECOND AMENDMENT TO PLAN APPROVED BY BOARD OF DIRECTORS:     


February 12, 2014


DATE THIRD AMENDMENT TO PLAN APPROVED BY BOARD OF DIRECTORS:


November 19, 2015


DATE FOURTH AMENDMENT TO PLAN APPROVED BY BOARD OF DIRECTORS:


May 11, 2016


DATE PLAN APPROVED BY BOARD OF DIRECTORS, AS AMENDED AND RESTATED:


FEBRUARY 27, 2019


DATE PLAN APPROVED BY STOCKHOLDERS: May 30, 2019







--------------------------------------------------------------------------------






Designated Subsidiaries


Sub-Q Solutions, Inc.
Insulet Singapore PTE LTD
Insulet Canada Corporation
Insulet International Ltd.
Insulet Austria GmbH
Insulet France SAS
Insulet Germany GmbH
Insulet Netherlands B.V.
Insulet Switzerland GmbH







